         Case 1:21-mj-00140-RMM Document 10 Filed 01/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

 v.                                                       MAGISTRATE NO. 21-mj-140

 SCOTT KEVIN FAIRLAMB,
       Defendant.




                                    TRANSPORT ORDER

       Having considered the United States’ Motion, communicated via e-mail, to have the

defendant Scott Kevin Fairlamb transported from the District of New Jersey to the District of

Columbia for further proceedings on the Complaint filed against him, it is hereby ORDERED

       That the United States Marshals Service transport the defendant forthwith from the

District of New Jersey to the District of Columbia for further proceedings in this matter.



DATE: January 22, 2021

                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                 1
